Dixosr, C. J.
After having very properly received some evidence for the purpose of showing that the taxes had been paid, we think the court below erred in rejecting other evidence offered by the defendant, which tended very strongly to establish the same fact. The record shows that the defendant “offered in evidence the proceedings on which the tax titles were given, all of them,” which were objected to. It likewise shows that “the reason of their being offered was, to show the invalidity Of the tax deeds ; that the land was not returned by the town treasurer ; 'that it was not advertised by the county treasurer in the time required by law; that there was no affidavit to the notice, as required by law.” The objection of the plaintiff was sustained, and the defendant excepted. The fact that the land was not returned by the town treasurer, if it was true, was certainly very strong, and, unexplained, perhaps conclusive, evidence that the taxes had been paid. It is only upon the return of the land as delinquent by the town treasurer that the county treasurer is authorized to sell; and it is not to be presumed that the town treasurer would fail to make such return, unless the taxes had in fact been paid. The evidence thus offered was, therefore, admissible for the purpose of showing such payment, and it *443was error for the court to reject it, for which the judgment must he reversed, and a new trial awarded.
By the Court. —It h so ordered.